Citation Nr: 1548592	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  The Veteran testified at a hearing before the undersigned sitting at the Buffalo RO in May 2011.  A transcript of that hearing is associated with the claims file.

Although the Board's July 2013 remand addressed entitlement to service connection for tinnitus, service connection for tinnitus was granted by the RO in an August 2013 rating decision; accordingly, that claim has been granted in full.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that the VA opinion obtained in response to the July 2013 Remand regarding the etiology of the Veteran's bilateral hearing loss is not adequate.  In its July 2013 Remand, the Board requested a VA opinion addressing the etiology of the Veteran's bilateral hearing loss, noting that the July 2009 VA opinion of record was not adequate because it concluded that the Veteran's bilateral hearing loss was not related to service based upon the finding that there was no evidence of treatment for hearing loss during service and because the in-service audiograms reflected normal hearing.  As noted by the Board, the absence of an in-service hearing disability is not always fatal to a service connection claim, and evidence of a current hearing loss disability and medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran was provided with a new VA examination in August 2013.  The VA examiner diagnosed bilateral sensorineural hearing loss, and opined that the Veteran's hearing loss was not related to service.  In support of the opinion, the examiner explained that the separation audiogram reflected normal hearing and there was no significant threshold shift during service.  The examiner also stated that it was "not possible . . . to determine a nexus for the hearing loss noted for his right ear."  The Board finds this opinion inadequate in several respects.  First, although the examiner noted that there was no hearing loss shown at separation and there was no significant threshold shift during service, the examiner did not explain why this fact supports the conclusion that the Veteran's current hearing loss is not related to his in-service noise exposure.  This is particularly significant, as the law does not require hearing loss to be manifest during service, or at any specified time thereafter, in order to establish service connection for hearing loss.  Second, the examiner did not account for the Veteran's lay statements that he experienced symptoms of hearing loss during service and since service discharge.  Third, the examiner did not state why it was not possible to determine a nexus for the Veteran's right ear hearing loss.  See Jones v. Shinseki, 23 Vet App 382 (2010) (holding that, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).  Accordingly, the Board finds the August 2013 VA opinion to be inadequate, and a new VA opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA audiological examination to determine the existence and etiology of his bilateral sensorineural hearing loss.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  After review of the service and post service medical evidence of record, and the lay statements and testimony of record, the examiner must provide an opinion as to whether the Veteran's bilateral sensorineural hearing loss is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include his conceded military noise exposure.  The examiner must also consider and address the Veteran's lay statements and testimony regarding the symptoms that he experienced during service and continuously since service discharge.  For the purposes of this examination only, the VA examiner should consider the Veteran's lay statements to be credible evidence of in-service and post-service symptoms.

In rendering the requested opinion and rationale, the examiner must note that the fact that the service treatment records do not document hearing loss disability for VA purposes is not fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.  All opinions must be supported by complete and thorough rationale.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning those issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




